             Case 8:20-cv-03296-GJH Document 1 Filed 11/13/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

LEON T. BULLEN, et al.,                         *
                                                        Civil Action No.:
        Plaintiff,                              *
                                                        (Removed from Circuit Court of Maryland
                                                        for Prince George’s County
v.                                              *       Case No. CAL20-12208)

HARBOR FREIGHT TOOLS USA, INC. *

        Defendant.                              *

*       *       *       *       *       *       *       *      *       *       *       *       *

     DEFENDANT HARBOR FREIGHT TOOLS USA, INC.’S NOTICE OF REMOVAL

        Defendant, Harbor Freight Tools USA, Inc. (“Harbor Freight Tools” or “Defendant”), by and

through undersigned counsel, gives notice to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and

1446 that it is removing the above-captioned case, Leon T. Bullen, et al. v. Harbor Freight Tools USA,

Inc., No. CAL20-12208 from the Circuit Court of Maryland for Prince George’s County to the United

States District Court for the District of Maryland. In support of its action to remove, Harbor Freight

Tools states as follows:

                                            INTRODUCTION

        1.      On or about May 26, 2020, Plaintiffs, Leon and Angela Bullen, individually and as

parents and next friends of minor child W.B., filed this action in the Circuit Court for Prince George’s

County entitled Leon T. Bullen, et al. v. Harbor Freight Tools USA, Inc., No. CAL20-12208. Pursuant

to 28 U.S.C. § 1446(a), a copy of all process and pleadings served upon Harbor Freight Tools in the

state court action are attached to this Notice as Exhibit 1.

        2.      Harbor Freight Tools was served with a Writ of Summons and the Complaint on or

about October 14, 2020.
            Case 8:20-cv-03296-GJH Document 1 Filed 11/13/20 Page 2 of 4



       3.      Harbor Freight Tools filed its Answer to the Complaint on November 12, 2020. A

copy of Harbor Freight Tools’ Answer is attached as Exhibit 2.

       4.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332 because

there is complete diversity of citizenship of the parties and the amount in controversy, exclusive of

costs and interests, is in excess of $75,000. As a result, this action is removable from the state court

under the provisions of 28 U.S.C. § 1441 et seq.

       5.      This Notice of Removal is being filed within thirty (30) days after service upon Harbor

Freight Tools of the Complaint and Summons and is timely filed under 28 U.S.C. § 1446(b).

       6.      A Notice of Filing of Notice of Removal has been filed with the Circuit Court of

Maryland for Prince George’s County contemporaneously herewith. A copy of that Notice of Filing

is attached as Exhibit 3.

                         FACTS AND LAW SUPPORTING REMOVAL

       7.      According to the Complaint, Plaintiffs are citizens and residents of the State of

Alabama.

       8.      Harbor Freight Tools is a corporation organized and existing under the laws of

Delaware with its principal place of business in California.

       9.      There is complete diversity of citizenship among the parties and this Court has subject

matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

       10.     The amount in controversy in this matter exceeds the sum of $75,000, exclusive of

interests and costs. Plaintiffs specifically seek damages “in excess of Seventy Five Thousand Dollars

($75,000) in this matter, plus costs, prejudgment interest, post judgment interest, and any other costs

jointly and severally that this court deems appropriate.” See Ex. 1 (Compl.) at 3.




                                                   2
            Case 8:20-cv-03296-GJH Document 1 Filed 11/13/20 Page 3 of 4



        11.     Prince George’s County, Maryland, where the Complaint was originally filed, is

within the jurisdiction of the United States District Court for the District of Maryland.

        12.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

        13.     Accordingly, Harbor Freight Tools prays that this case be removed from the Circuit

Court of Maryland for Prince George’s County to the United States District Court for the District of

Maryland.

        14.     By filing this Notice of Removal, Harbor Freight Tools does not waive any defense

that may be available to it and reserves all such defenses. If any question arises as to the propriety of

the removal to this Court, Harbor Freight Tools requests the opportunity to present a brief and oral

argument in support of its position that this case has been properly removed.

        WHEREFORE, Defendant, Harbor Freight Tools USA, Inc., based upon the allegations of

this Notice of Removal, requests that this case proceed in this Court, as an action properly removed

from the Circuit Court of Maryland for Prince George’s County and properly entered upon the docket

of the United States District Court for the District of Maryland, pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446.

                                                        Respectfully submitted,

                                                        /s/ Joshua F. Kahn
                                                        Timothy L. Mullin, Jr. (Bar No. 00082)
                                                        Joshua F. Kahn (Bar No. 11213)
                                                        Daniel L. Adamson (Bar No. 21153)
                                                        MILES & STOCKBRIDGE P.C.
                                                        100 Light Street
                                                        Baltimore, Maryland 21202
                                                        (410) 385-3411
                                                        (410) 385-3700 (fax)
                                                        jkahn@milesstockbridge.com

                                                        Attorneys for the Defendant,
                                                        Harbor Freight Tools USA, Inc.



                                                   3
          Case 8:20-cv-03296-GJH Document 1 Filed 11/13/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of November, 2020, a copy of the foregoing

Defendant Harbor Freight Tools USA, Inc.’s Notice of Removal was filed electronically through

the Court’s CM/ECF System, and copies were served first-class mail, postage prepaid, on:

       Thomas E. Neary
       6400 Baltimore National Pike, #197
       Catonsville, MD 21228
       Attorney for Plaintiffs



                                             /s/ Joshua F. Kahn
                                             Joshua F. Kahn




                                                4
